DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ihrke et al. (10,731,393).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Ihrke et al. discloses a vehicle having a bumper (102) on an inner panel of a second tailgate door (24) and contacting a first tailgate door (22) when both the first and second tailgate doors (22,24) move from the open position to the closed position, as shown in Figures 1-3.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waskie et al. (9,248,871).
Waskie et al. discloses a closure system comprising a tailgate (16), a cable (20), and a retention device (30) coupled to a laterally facing outer surface of the tailgate (16), as shown in Figures 1-6.  The tailgate (16) moves between an open position and a closed position.  The cable (20) has a first end (24) fixedly coupled to a vehicle structure (14) and a second end (22) coupled to the surface of the tailgate (16), as shown in Figure 1.  The retention device (30) comprises a mount portion (32) coupled to the outer surface of the tailgate (16) and a retention portion (34,36,38) to form groove (40), as shown in Figure 4.  The groove (40) receives the cable.  This can occur when the tailgate is moved from the open position to the closed position since there must be slack in the cable to engage the retention portion.  The tailgate must move from the open position toward the closed position to provide the slack needed to engage the retention device to be placed in the position shown in Figure 2.  In reference to claim 19, the vehicle structure is a sidewall (14) of a cargo bed, as shown in Figure 1.  In reference to claim 20, the retention portion (34,36,38) comprises a U-shape, as shown in Figure 4.  
Allowable Subject Matter
Claims 1-13 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claim 1 is the second switch dispose along the lower wall of the housing, which is not found in the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter is the retention device receiving the cable when the tailgate is moved from the open position to the closed position without direct manipulation of the cable, which is not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        July 1, 2022